     Case 2:18-cv-02134-JAD-DJA Document 15 Filed 04/23/20 Page 1 of 1




 1

 2
                                   UNITED STATES DISTRICT COURT
 3
                                            DISTRICT OF NEVADA
 4
                                                     ***
 5
      LANALSIKOU LOWE,                                      Case No. 2:18-cv-02134-JAD-DJA
 6
                               Plaintiff,
 7                                                          ORDER
             v.
 8
      METRO POLICE DEPARTMENT, ET AL.,
 9
                               Defendants.
10

11
             This matter is before the Court on Plaintiff’s Motion for Discovery (ECF No. 14), filed on
12
     April 14. Plaintiff claims that he cannot file the USM 285 for Defendant Floyd because the Clark
13
     County Detention Center is not responding to his request (ECF No. 5). However, Plaintiff admits
14
     that it is his burden to complete a summons and USM 285 form and file them with the Court for
15
     Sgt. Floyd. In fact, the Court finds that Plaintiff is not entitled to some unidentified discovery at
16
     this point in the case.
17
             IT IS THEREFORE ORDERED Plaintiff’s Motion for Discovery (ECF No. 14) is denied.
18

19
             DATED: April 23, 2020.
20

21                                                          DANIEL J. ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
